Citation Nr: 9932793	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for fatigue as due to 
undiagnosed illness.

2.  Entitlement to service connection for joint aches as due 
to undiagnosed illness.

3.  Entitlement to service connection for a skin condition as 
due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1978 to December 
1981, from July 1991 to December 1991, and from May 1994 to 
March 1995.  The veteran was awarded the Southwest Asia 
Service Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In his November 1998 brief, the veteran's representative 
raised the issue of entitlement to service connection for a 
skin condition on a direct basis.  As this issue (skin 
condition on a direct basis as opposed to service connection 
as due to undiagnosed illness) has not been adjudicated by 
the RO, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The medical evidence indicates that the veteran's 
complaints of fatigue and joint aches do not meet the test 
for objective indications of chronic disability.

3.  The veteran's skin condition has been attributed to a 
known clinical diagnosis (dermatitis).


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
fatigue as due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for joint 
aches as due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for a skin 
condition as due to undiagnosed illness is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
indicated that he underwent a Persian Gulf War Examination 
shortly after his December 1991 discharge from service.  In 
view of the RO's effort to obtain the examination, the Board 
finds that no useful purpose would be served by delaying the 
veteran's appeal with any additional attempts to locate such 
records.

The veteran claims to suffer from fatigue, joint aches, and a 
skin condition as a result of his military service.  More 
specifically, he contends that these are the result of 
undiagnosed illnesses that he contracted while serving in the 
Persian Gulf during the Persian Gulf War.  In general, 
service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110.  In addition, pursuant 
to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, VA shall pay 
compensation to a Persian Gulf War veteran who "exhibits 
objective indications of chronic disability" (manifested by 
certain signs or symptoms).  To qualify, the disability must 
become manifest to a degree of 10 percent or more prior to 
December 31, 2001, and the disability cannot otherwise be 
attributable to any known clinical diagnosis.  "Objective 
indications" include both objective evidence perceptible to 
an examining physician and other nonmedical indicators that 
are capable of independent verification.  See 38 C.F.R. 
§ 3.317(a)(2).   To be "chronic" a disability must have 
existed for six months or more or have exhibited intermittent 
episodes of improvement and worsening over a six-month 
period.  Id.

The Board must determine whether the veteran has submitted 
well-grounded claims as required by 38 U.S.C.A. § 5107(a).  
To establish that a claim for service connection is well 
grounded, there must be a diagnosis of a current disability; 
medical evidence, or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. § 
1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness requires the submission of evidence of: 
(1) active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War; (2) 
the manifestation of one or more signs or symptoms of 
undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See VA 
O.G.C. Prec. Op. No. 4-99 (May 3, 1999).

The Board first notes that as a layperson, the veteran is 
competent to give testimony as to those matters that are 
susceptible of non-medical interpretation.  In this category 
would be the appellant's subjective report of being fatigued 
and having joint pain.  Savage.  Further, for the limited 
purposes of ascertaining whether a claim is well grounded, 
the evidentiary assertions of the claimant are presumed 
credible.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Turning to the 
medical nature of the claims at issue, the Board finds that 
the claim for service connection for a skin condition as due 
to undiagnosed illness is excluded by application of the 
regulation in light of a diagnosis (dermatitis, as reported 
in the June 1997 VA treatment record) as 38 C.F.R. § 
3.317(a)(1)(ii) provides that the disability by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

The veteran's claims with respect to fatigue and joint aches 
have not clearly been attributed to any known diagnosis and 
as such, the Board proceeds with consideration of these 
claims pursuant to the above cited guidelines.  The General 
Counsel's opinion next provides that there must be proof of 
one or more signs or symptoms of undiagnosed illness.  In 
this regard, the veteran's reports of fatigue and joint aches 
are deemed to be sufficient to meet this element as these 
symptoms are such to be reasonably susceptible to observation 
on his part.  With respect to the third element for a well 
grounded claim, specific proof of objective indications of 
chronic disability of 10 percent of more during the specified 
presumptive period, the General Counsel has interpreted § 
3.317 to require "objective indications" other than the 
appellant's own statements or testimony.  

On the report of medical history portion of his December 1991 
service demobilization examination, the veteran indicated 
that he suffered from swollen or painful joints.  He denied 
suffering from fatigue on a December 1991 Southwest Asia 
demobilization medical examination.  Service medical records 
contemporaneous with his Persian Gulf War service do show 
complaints of back pain and problems with his leg.  Other 
than a finding pertaining to a right thumb fracture, clinical 
evaluation performed during the December 1991 demobilization 
examination revealed no abnormality of the musculoskeletal 
system; there were no findings that indicated fatigue or 
joint aches.  In other words, the evidence of record fails to 
document proof of chronic disability due to fatigue or joint 
aches during the veteran's period of active duty in the 
Southwest Asia theater of operations.  While the veteran did 
indicate that he suffered from painful or swollen joints on 
the December 1991 report of medical history portion of his 
demobilization examination, the Board observers that the 
veteran made similar complaints on a report of medical 
history dated in November 1987.  There are no reports of 
fatigue or joint aches contemporaneous with his service in 
the Persian Gulf.

As for medical records after his service in the Persian Gulf, 
the veteran did complain of feeling tired at the November 
1995 VA examination.  However, upon clinical evaluation, the 
veteran was not noted to display any symptoms of fatigue or 
joint aches.  The Board notes that specific findings in the 
medical records indicate that, as required by § 3.317, no 
"objective indications of chronic disability," including both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification, have 
been identified.  While the November 1995 VA examiner stated 
that the veteran was "very slow in action", he also stated 
"but normal physical exam."  The Board observes that the 
examiner made a specific finding of no objective evidence of 
pain during the examination.  Further, at no time did the 
examiner attribute the veteran's complaints of fatigue to an 
undiagnosed illness, nor did he suggest that the veteran's 
occupational or social functioning has been impaired due to 
fatigue.

The veteran was seen at VA facilities between 1995 and 1997 
for back and knee complaints.  In December 1997 he reported 
having back problems since 1981 and injuring his back twice.  
He also reported having left knee pain since jumping from 
planes.  No reference was made to disability due to an 
undiagnosed ailment.  

Having determined that the veteran's skin condition has 
resulted in a diagnosis, and that the complaints of fatigue 
and joint aches do not meet the test for objective 
indications of a chronic disability, the Board is thus 
compelled to conclude that the veteran's claims for service 
connection for fatigue, joint aches, and a skin condition,  
under the provisions of 38 C.F.R. § 3.317, are not well 
grounded.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).



ORDER

Entitlement to service connection for fatigue as due to 
undiagnosed illness is denied.

Entitlement to service connection for joint aches as due to 
undiagnosed illness is denied.

Entitlement to service connection for a skin condition as due 
to undiagnosed illness is denied.



		
	BRUCE KANNEE	
Member, Board of Veterans' Appeals


 

